Citation Nr: 1626372	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  08-30 085	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent from October 18, 2006, through January 20, 2014, and in excess of 70 percent as of January 21, 2014.  

3.  Entitlement to an effective date prior to January 21, 2014, for a 70 percent rating for PTSD.  

4.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserve and in the Air National Guard from 1988 to 2008.  He served on active duty from October 1988 to August 1989, December 1990 to July 1991, April 2004 to May 2004, August 2004 to January 2005, and from May 2007 to July 2007.  His primary duties were in aerospace medical services. 

This case was previously before the Board of Veterans' Appeals (Board) in January 2012, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts raised the rating for PTSD from 30 percent to 70 percent, effective January 21, 2014.  However, that action did not constitute a full grant of benefits sought on appeal; and, therefore, the Board retained jurisdiction over the increased rating issue.  The Veteran also disagreed with the assigned effective date for the increased rating for PTSD and that issue was added to the appeal.  The RO also confirmed and continued the initial 30 percent rating for PTSD prior to January 20, 2014, and a 70 percent rating for PTSD, effective January 21, 2014.  In addition, the RO denied entitlement to TDIU and that issue was added to the appeal.  Thereafter, the case was returned to the Board for further appellate action.

On April 12, 2016, the Board denied increased ratings for PTSD and an earlier effective date for an increased rating for PTSD and denied TDIU.  

In April 2015, during the course of the appeal, the RO denied service connection for tinnitus.  In its April 2016 decision, the Board found that the Veteran had perfected an appeal with respect to that decision, and that issue was added to the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  The Board then remanded the issue of entitlement to service connection for tinnitus.  
VACATUR

The Board of Veterans' Appeals may vacate an appellate decision at any time upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

Subsequent to the dispatch of the April 12, 2016 decision, the Board noted that on April 8, 2016, additional evidence had been received with respect to the Veteran's claims.  That evidence was not reviewed prior to the Board's decision.  Accordingly, the April 12, 2016, Board decision is vacated with respect to the issues of entitlement to an increased initial rating for PTSD; entitlement to an earlier effective date for a 70 percent rating for PTSD; and entitlement to TDIU.  

Because the Board remanded the issue of entitlement to service connection for tinnitus for further development, it was not the subject of a final decision.  Accordingly, a final decision on that issue remains pending until completion of the requested development.  


ORDER

The April 12, 2016, Board decision that denied increased rating for PTSD, an earlier effective date for an increased rating for PTSD, and TDIU, is vacated.


REMAND

An April 2016 VA examination found that no opinion regarding whether tinnitus was related to service could be provided without resorting to speculation.  The Board finds that an opinion is needed as to whether tinnitus is related to service and another examination must be scheduled.

The case is remanded for the following action:

1.  After securing any necessary releases, request that the Veteran's employer or former employer the Massachusetts Trial Courts systems, including but not limited to, the Eastern Hampshire District and the Greenfield District Court, provide copies of the Veteran's employment records, to include, but not limited to, attendance records, reports of job performance, reports of employer accommodations, reports of work-related disability claims, reports of any disciplinary actions, and reports of termination and any associated severance pay.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If records of the Veteran's employment with the Massachusetts Trial Courts system are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

2.  Request that the Veteran provide any employment records in his possession to include, but not limited to, attendance records, reports of job performance, reports of employer accommodations, reports of work-related disability claims, reports of any disciplinary actions, and reports of termination and any associated severance pay.  

3.  Then, schedule the Veteran for a psychiatric examination to determine the severity of PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should comment on the effects PTSD on the Veteran's ordinary activity, including, but not limited to, his ability to work and his ability to perform the activities daily living.  The examiner should opine as to the levels of occupational and social impairment caused by PTSD and should describe the symptoms that cause those levels of impairment.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected PTSD.  If the Veteran is felt capable of work despite the service-connected PTSD, the examiner should state what type of work and what accommodations would be necessary due to PTSD.

3.  Schedule the Veteran for a VA examination to determine the etiology of any tinnitus.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should opine whether a diagnosis of tinnitus is warranted.  If so, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that tinnitus is related to service, to include exposure to noise during service. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                        ____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


